Citation Nr: 1131534	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in the 30 percent evaluation currently assigned for residuals of right eye injury with visual impairment and aphakia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1979 to November 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2005 decision which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in August 2007.  

The Board remanded the issue on appeal for additional development in February 2008.  At that time, the Board also noted that the Veteran had raised the issue of entitlement to an increased rating for his service-connected left shoulder disability, that the matter had not been adjudicated, and as such, that it was referred to the RO for additional development.  Thus far, it appears that no additional development has been taken with regard to the left shoulder increased rating claim.  Thus, it is again referred to the RO for appropriate action.  The Veteran also asserts that he experiences headaches as a result of his service-connected right eye disability.  This matter is referred to the RO for appropriate action too.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this appeal has been obtained by VA.  

2.  The Veteran is presently receiving the maximum schedular rating for aphakia, or blindness in one eye, without anatomical loss, when visual impairment in the left eye is not service connected and has corrected vision greater than 20/40.  

3.  The criteria for referral for extraschedular consideration are not met.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of right eye injury with visual impairment and aphakia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.84a, Part 4, including Diagnostic Codes 6029-6077 (in effect prior to December 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2005.  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in March 2008.  The claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in September 2009.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA medical records identified by the Veteran were obtained and associated with the claims file.  Additionally, the Veteran was examined by VA twice during the pendency of this appeal and testified at a hearing at the RO before the undersigned member of the Board in August 2007.  The Board also notes that the mandates of the February 2008 remand have been complied with and that the VA examinations are adequate for rating purposes.

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

Factual Background

By rating action in November 1982, service connection was established for residuals of right eye injury with visual impairment and aphakia, and a 30 percent evaluation assigned, based on evidence of a right eye injury from a metallic foreign body causing corneal laceration and requiring surgery for suture of the laceration in service in April 1982.  The Veteran's visual acuity with spectacle correction in the right eye was 20/400 (distant) and 20/70 (near) with uncorrected vision of 20/20 in the left eye at the time of his service separation examination.  The 30 percent evaluation has remained in effect ever since.  

In December 2004, the RO received the Veteran's claim for an increased evaluation.  

When examined by VA in March 2005, the Veteran denied any noticeable change in his vision, but reported some blurriness in the right eye and felt that the eye was turning outward.  He said that he was laid off from his job because of a back injury and that they would not let him operate a fork lift because of his eye disability.  On examination, there was no reported diplopia or afferent papillary defect.  Extraocular muscles were unrestricted, bilaterally and confrontation was finger count centrally in the right eye and full to finger count in the left eye.  Uncorrected distant and near vision in the right eye was hand movement only, and was 20/40 and 20/20, respectively, in the left eye.  Corrected vision was 20/400 in the right eye and 20/20 in the left eye for distant and near vision.  Intraocular pressure was 18 mmHg, bilaterally, and the lids, lashes, and conjunctiva were clear, bilaterally.  There was a corneal scar in the right eye, the anterior chambers were deep and quiet, bilaterally, and there was no rubeosis of the iris in either eye.  The lens was aphakic on the right and clear on the left eye.  Goldmann's visual field test revealed general constriction on the right and was normal on the left.  The macula was flat and avascular, bilaterally, and there were no holes, tears, or hemes in the periphery of either eye.  The assessment included corrected vision of 20/400 in the right eye and 20/20 in the left, with aphakia, severe anisometropia, worsening large angle sensory exotropia, and decreased vision in the right eye, and good ocular health in the left eye.  

When examined by VA in August 2009, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and objective findings on examination.  On examination, there was no evidence of diplopia and funduscopic examination was normal, bilaterally.  Uncorrected vision in the right eye was 20/400 distant, and not measurable for near vision.  Uncorrected vision in the left eye was 20/80 distant and 20/30 near.  Corrected vision was 20/200 in the right eye and 20/20 in the left eye for both distant and near vision.  Except for a corneal scar below the visual axis and aphakia of the lens of the right eye, slit lamp findings were normal in both eyes.  Intraocular pressure was 14 mmHg in the right eye and 13 mmHg in the left eye, and there was no evidence of any physical defects, such as, conjunctivitis, lagophthalmos, ptosis, or nystagmus.  The examiner indicated that Goldmann's visual field testing could not be accomplished because of the Veteran's significant obesity, and that Humphrey Kinetic Perimetry was normal, bilaterally.  The diagnoses include residuals of right eye injury with aphakia, severe anisometropia, large angle sensory exotropia, corneal scar and decreased visual acuity, and normal ocular health in the left eye.  

The evidence of record also includes numerous VA outpatient records which showed treatment for various maladies, including periodic eye checkups from 2006 to 2009.  See Eye examination reports dated in May 2007 and February 2008.  Although diplopia was found in July 2006, the preponderance of the evidence does not demonstrate the presence of diplopia.  38 C.F.R. § 4.79 (2008).  In fact, the Veteran has stated that he does not have diplopia.  In total, the pertinent clinical and diagnostic findings on the various reports were not significantly different from the findings on the two VA examinations discussed above.    

Analysis

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  However, the amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  As previously noted, the claim for an increased rating for the Veteran's right eye disability was received in December 2004.  Therefore, the rating criteria revised effective December 20, 2008, are not applicable.  

The Rating Schedule provides that unhealed eye injuries in chronic form are rated from 10 percent to 100 percent based on impairment of visual acuity or field loss, pain, rest requirements or episodic incapacity combining an additional 10 percent rating during continuous active pathology.  38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.  

The Veteran is currently assigned a 30 percent evaluation for his right eye disability under Diagnostic Code (DC) 6029, which provides for a 30 percent rating for either bilateral or unilateral aphakia.  The accompanying note indicates that the 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakia, both will be rated on corrected vision.  The corrected vision of one or both aphakia eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).    

Blindness in one eye, having only light perception, is 30 percent disabling if corrected visual acuity in the other eye is 20/40 or better.  38 C.F.R. § 4.84a, DC 6070 (2008).  A 40 percent rating is warranted if there is an anatomical loss of the eye and visual acuity in the other eye is 20/40 or better.  38 C.F.R. § 4.84a, DC 6066 (2008).  

A higher 40 percent disability rating is also warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).  

Combined ratings for disabilities of the same eye should not exceed the rating for total loss of vision of that eye, unless there is enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  The best distant vision obtainable after best correction by glasses will be the basis of rating visual acuity, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  

As previously indicated, in this case, service connection is not in effect for the left eye, and there is no evidence to show that the Veteran is blind in the left eye.  Thus, the Veteran's left eye vision is considered normal for rating purposes.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383(a).

Applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's right eye disability.  While the Veteran's uncorrected visual acuity in the right eye was hand motion only when examined by VA in March 2005, corrected vision in the left eye was 20/20 which, under the rating schedule, warrants no more than a 30 percent evaluation.  38 C.F.R. § 4.84a, DC 6070.  Similarly, the Veteran's uncorrected vision in the service-connected right eye on the recent VA examination in August 2009 was 20/400, with corrected vision in the nonservice-connected left eye of 20/20.  Applying the findings to Table V of the rating schedule warrants an evaluation no greater than 30 percent.  Consequently, the above reported findings for the Veteran's visual acuity do not show sufficient visual loss to warrant the assignment of an evaluation in excess of 30 percent.  

The Board also notes that it has considered the provisions of 38 C.F.R. § 3.350 (2008); however, none of the applicable criteria are met in this case.  Additionally, although the Veteran's impairment of field vision could not be ascertained on recent examination, the Board notes that service connection is only in effect for the right eye disability.  There is no evidence of record demonstrating that a rating in excess of 30 percent could be assigned in this regard.  38 C.F.R. §§ 4.76, 4.76a, 4.84a, DC 6080 (2008).

As there is no other potentially applicable diagnostic code that would provide for a higher evaluation, the Board finds that the 30 percent evaluation currently assigned for the Veteran's right eye disability is entirely appropriate and accurately depicts the severity of the condition for the entirety of the rating period on appeal.  Accordingly, an increased evaluation is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that the manifestations of the Veteran's right eye disorder are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to his service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  The Board has considered the representative's assertion that the Veteran should be assigned an extraschedular rating because his disability prevents him from participating in sports and recreational activities, affects his driving and impacts on his routine activities of daily living.  However, the assigned rating compensates the Veteran for his functional impairment.  Additionally, the Board notes that the Veteran's does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected right eye disorder, nor is there any objective evidence of marked interference with employment due solely to the right eye service-connected disability.  In fact, the Veteran was gainfully employed full time until he was apparently laid off from work in 2005, due to a back disability.  For the reasons discussed above, the Board finds that referral of this case for extraschedular consideration is not in warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  As indicated as noted above, the Veteran worked full time until 2005 when he was reportedly laid off from work due to a back injury.  While the Veteran indicated that his right eye disability is an impediment to some potential job opportunities, he did not allege nor does the evidence even remotely suggest that he unemployable due to his service-connected right eye disability.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased evaluation in excess of 30 percent for residuals of right eye injury with visual impairment and aphakia is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


